678 S.E.2d 663 (2009)
Michael HARRIS and Louise Harris
v.
Richard STEWART, Barbara Stewart, and York Simpson Underwood, LCC.
No. 496P08.
Supreme Court of North Carolina.
June 17, 2009.
Ashley Campbell, for Cooper, Russell Antoine.
Nathaniel C. Smith, Chapel Hill, for Harris.
George Ragsdale, Raleigh, for Richard & Barbara Stewart.
Katherine B. Wilkerson, Raleigh, for Simpson Underwood.
Prior report: ___ N.C.App. ___, 666 S.E.2d 804.

ORDER
Upon consideration of the petition filed on the 7th of November 2008 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, 1, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.